         Case 20-32519 Document 1557 Filed in TXSB on 08/27/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number            20-32519
          Debtor            In Re:                Neiman Marcus Group LTD LLC et al.


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             Leif T. Simonson
                       Firm                             Kobre & Kim LLP
                       Street                           800 Third Avenue
                 City & Zip Code                        New York, NY 10022
                    Telephone                           (212) 488-1248/Leif.Simonson@kobrekim.com
                                                        See Appendix A
             Licensed: State & Number

Seeks to appear as the attorney for this party:




 Dated: 8/27/2020                         Signed: /s/ Leif T. Simonson




 COURT USE ONLY: The applicant’s state bar reports their status as:                              .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
